                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                                                   PLAINTIFF


VS.                                                 CRIMINAL NO. 2:17-cr-41-KS-MTP


JUAN PABLO ZEMORA GOMEZ AND
VINCENTE MANUEL RUIZ                                                      DEFENDANTS


                                             ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion and Request for Presentence

Investigative Report [100] filed by Vincente Manuel Ruiz. The Court has considered the request

and finds that the request does not meet the criteria established by U.S. Probation Service and

this Court for obtaining a copy of the Presentence Investigative Report. For that reason the

request is DENIED.

       Also, the Movant does not articulate any pressing need for the report, and therefore the

Motion is DENIED.

       SO ORDERED this the __22nd___ day of April, 2019.



                                                   ___s/Keith Starrett _________________
                                                    UNITED STATES DISTRICT JUDGE
